Citation Nr: 0116906	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-04 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a left arm 
contusion.  

2.  Entitlement to service connection for a left thigh 
contusion.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from July 1953 to September 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.


REMAND

Initially, the Board notes that the appellant's original 
claims seeking entitlement to service connection for a left 
arm contusion and a left thigh contusion were denied in a 
December 1956 rating decision by the VARO.  He was notified 
of this determination and of his procedural and appellate 
rights by VA letter dated August December 13, 1956.  However, 
he did not initiate an appeal within one year of this 
notification.  The December 1956 rating decision therefore 
became final.  Veterans Regulation No. 2(a), Pt. II, par III; 
Department of Veterans Affairs Regulations 1008 and 1009; 
effective January 25, 1936 to December 31, 1957; (currently 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000)).

In the adjudication of a claim which has been the subject of 
a prior final denial by either the RO or the Board, the "two- 
step" analysis set forth in Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991) must be applied.  First, it must be 
determined whether the additional evidence, submitted since 
the last prior final disallowance, is new and material.  
Second, if such evidence is determined to be new and 
material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits. 
Evans v. Brown, 9 Vet. App. 273, 283 (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Thus, even if the RO reopens the claim, the statement of the 
case must address both steps of the analysis, and cite the 
pertinent law and regulations regarding both steps. See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
claims which are reopened and denied on the merits will be 
vacated and finality of the prior decision restored, if it is 
determined on appeal that new and material evidence was not 
submitted).  Consequently, because both steps in the analysis 
are subject to appellate review, in order to ensure that the 
appellant is provided notice and an opportunity to submit 
evidence and/or arguments in support of all aspects of the 
claim, and will not be prejudiced by the Board's adjudication 
of the claim, the RO must apply the Manio two-step analysis.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under 38 C.F.R. § 3.156(a) (2000), new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).

Additionally, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for 
these reasons, a remand is required.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  Thereafter, the RO should determine 
whether new and material evidence has 
been submitted to reopen the claims.  If 
it is determined that the claims are 
reopened pursuant to 38 C.F.R. § 3.156 
(2000), the RO should undertake a de novo 
review of the entire record to determine 
if all of the evidence, both old and new, 
warrants a grant of entitlement to 
service connection for a left arm 
contusion and left thigh contusion.

3.  If the decision remains adverse to 
the veteran, he and his representative 
should be so notified, and provided with 
a reasonable period of time within which 
to respond.  The RO should ensure that 
any supplemental statement of the case 
furnished to the veteran contains all 
relevant statutory and regulatory 
provisions that were not set forth in the 
statement of the case, to include 
38 C.F.R. § 3.156 (2000), as well as 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




